UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                              Byron White United States Courthouse
                                       1823 Stout Street
                                    Denver, Colorado 80257
                                        (303) 844-3157
Elisabeth A. Shumaker                                                          Chris Wolpert
Clerk of Court                      December 17, 2018                     Chief Deputy Clerk




Mr. Cedric Greene
4852 Saint Elmo Drive, Unit 7
Los Angeles, CA 90019

RE:       18-1291, Greene v. Logisticare Solutions
          Dist/Ag docket: 1:18-CV-01218-LTB

Dear Appellant:

Enclosed is a copy of the order and judgment issued today in this matter. The court has
entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

Please contact this office if you have questions.

                                             Sincerely,



                                             Elisabeth A. Shumaker
                                             Clerk of the Court




EAS/lab